Exhibit 10.11

 

 

 

 



STELLAR BIOTECHNOLOGIES, INC.
(the “Company”)

 

FIXED SHARE OPTION PLAN

 

Dated for Reference December 18, 2013

 

 

 

ARTICLE 1
PURPOSE AND INTERPRETATION

 

Purpose

 

1.1 The purpose of this Plan is to advance the interests of the Company by
encouraging equity participation in the Company through the acquisition of
Common Shares of the Company. It is the intention of the Company that this Plan
will at all times be in compliance with TSX Venture Policies (or, if applicable,
NEX Policies) and any inconsistencies between this Plan and TSX Venture Policies
(or, if applicable, NEX Policies) will be resolved in favour of the latter.

 

Definitions

 

1.2 In this Plan

 

(a) Affiliate means a company that is a parent or subsidiary of the Company, or
that is controlled by the same entity as the Company;

 

(b) Associate has the meaning set out in the Securities Act;

 

(c) Black-out Period means an interval of time during which the Company has
determined that one or more Participants may not trade any securities of the
Company because they may be in possession of undisclosed material information
pertaining to the Company, or when in anticipation of the release of quarterly
or annual financials, to avoid potential conflicts associated with a company’s
insider-trading policy or applicable securities legislation, (which, for greater
certainty, does not include the period during which a cease trade order is in
effect to which the Company or in respect of an Insider, that Insider, is
subject);

 

(d) Board means the board of directors of the Company or any committee thereof
duly empowered or authorized to grant Options under this Plan;

 

(e) Change of Control includes situations where after giving effect to the
contemplated transaction and as a result of such transaction:

 



 

- 1 -

 

(i) any one Person holds a sufficient number of voting shares of the Company or
resulting company to affect materially the control of the Company or resulting
company, or,

 

(ii) any combination of Persons, acting in concert by virtue of an agreement,
arrangement, commitment or understanding, holds in total a sufficient number of
voting shares of the Company or its successor to affect materially the control
of the Company or its successor,

 

where such Person or combination of Persons did not previously hold a sufficient
number of voting shares to materially affect control of the Company or its
successor and, in the absence of evidence to the contrary, any Person or
combination of Persons acting in concert by virtue of an agreement, arrangement,
commitment or understanding, holding more than 20% of the voting shares of the
Company or resulting company is deemed to materially affect control of the
Company or resulting company;

 

(f) Common Shares means the common shares without par value in the capital of
the Company providing such class is listed on the TSX Venture (or, NEX, as the
case may be);

 

(g) Company means the company named at the top hereof and includes, unless the
context otherwise requires, all of its Affiliates and successors according to
law;

 

(h) Consultant means an individual or Consultant Company, other than an
Employee, Officer or Director that:

 

(i) provides on an ongoing bona fide basis, consulting, technical, managerial or
like services to the Company or an Affiliate of the Company, other than services
provided in relation to a Distribution;

 

(ii) provides the services under a written contract between the Company or an
Affiliate and the individual or the Consultant Company;

 

(iii) in the reasonable opinion of the Company, spends or will spend a
significant amount of time and attention on the business and affairs of the
Company or an Affiliate of the Company; and

 

(iv) has a relationship with the Company or an Affiliate of the Company that
enables the individual or Consultant Company to be knowledgeable about the
business and affairs of the Company;

 

(i) Consultant Company means for an individual consultant, a company or
partnership of which the individual is an employee, shareholder or partner;

 

(j) Directors means the directors of the Company as may be elected from time to
time;

 

(k) Discounted Market Price has the meaning assigned by Policy 1.1 of the TSX
Venture Policies;

 



 

- 2 -

 

(l) Disinterested Shareholder Approval means approval by a majority of the votes
cast by all the Company’s shareholders at a duly constituted shareholders’
meeting, excluding votes attached to Common Shares beneficially owned by
Insiders who are Service Providers or their Associates;

 

(m) Distribution has the meaning assigned by the Securities Act, and generally
refers to a distribution of securities by the Company from treasury;

 

(n) Effective Date for an Option means the date of grant thereof by the Board;

 

(o) Employee means:

 

(i) an individual who is considered an employee under the Income Tax Act Canada
(i.e. for whom income tax, employment insurance and CPP deductions must be made
at source);

 

(ii) an individual who works full-time for the Company or a subsidiary thereof
providing services normally provided by an employee and who is subject to the
same control and direction by the Company over the details and methods of work
as an employee of the Company, but for whom income tax deductions are not made
at source; or

 

(iii) an individual who works for the Company or its subsidiary on a continuing
and regular basis for a minimum amount of time per week providing services
normally provided by an employee and who is subject to the same control and
direction by the Company over the details and methods of work as an employee of
the Company, but for whom income tax deductions need not be made at source;

 

(p) Exchange Hold Period has the meaning assigned by Policy 1.1 of the TSX
Venture Policies;

 

(q) Exercise Price means the amount payable per Common Share on the exercise of
an Option, as determined in accordance with the terms hereof;

 

(r) Expiry Date means the day on which an Option lapses as specified in the
Option Commitment therefor or in accordance with the terms of this Plan;

 

(s) Insider means an insider as defined in the TSX Venture Policies or as
defined in securities legislation applicable to the Company;

 

(t) Investor Relations Activities has the meaning assigned by Policy 1.1 of the
TSX Venture Policies;

 

(u) Management Company Employee means an individual employed by a Person
providing management services to the Company which are required for the ongoing
successful operation of the business enterprise of the Company, but excluding a
Person engaged in Investor Relations Activities;

 



 

- 3 -

 

(v) Market Price has the meaning assigned by Policy 1.1 of the TSX Venture
Policies;

 

(w) NEX means a separate board of the TSX Venture for companies previously
listed on the TSX Venture or the Toronto Stock Exchange which have failed to
maintain compliance with the ongoing financial listing standards of those
markets;

 

(x) NEX Issuer means a company listed on NEX;

 

(y) NEX Policies means the rules and policies of NEX as amended from time to
time;

 

(z) Officer means a Board appointed officer of the Company;

 

(aa) Option means the right to purchase Common Shares granted hereunder to a
Service Provider;

 

(bb) Option Commitment means the notice of grant of an Option delivered by the
Company hereunder to a Service Provider and substantially in the form of
Schedule A attached hereto;

 

(cc) Optioned Shares means Common Shares that may be issued in the future to a
Service Provider upon the exercise of an Option;

 

(dd) Optionee means the recipient of an Option hereunder;

 

(ee) Outstanding Shares means at the relevant time, the number of issued and
outstanding Common Shares of the Company from time to time;

 

(ff) Participant means a Service Provider that becomes an Optionee;

 

(gg) Person includes a company, any unincorporated entity, or an individual;

 

(hh) Plan means this share option plan, the terms of which are set out herein or
as may be amended;

 

(ii) Plan Shares means the total number of Common Shares which may be reserved
for issuance as Optioned Shares under the Plan as provided in §2.2;

 

(jj) Regulatory Approval means the approval of the TSX Venture and any other
securities regulatory authority that has lawful jurisdiction over the Plan and
any Options issued hereunder;

 

(kk) Securities Act means the Securities Act, R.S.B.C. 1996, c. 418, or any
successor legislation;

 

(ll) Service Provider means a Person who is a bona fide Director, Officer,
Employee, Management Company Employee, Consultant or Company Consultant, and
also includes a company, 100% of the share capital of which is beneficially
owned by one or more Service Providers;

 



 

- 4 -

 

(mm) Share Compensation Arrangement means any Option under this Plan but also
includes any other stock option, stock option plan, employee stock purchase plan
or any other compensation or incentive mechanism involving the issuance or
potential issuance of Common Shares to a Service Provider;

 

(nn) Shareholder Approval means approval by a majority of the votes cast by
eligible shareholders of the Company at a duly constituted shareholders’
meeting;

 

(oo) Take Over Bid means a take over bid as defined in Multilateral Instrument
62-104 (Take-over Bids and Issuer Bids) or the analogous provisions of
securities legislation applicable to the Company;

 

(pp) TSX Venture means the TSX Venture Exchange and any successor thereto; and

 

(qq) TSX Venture Policies means the rules and policies of the TSX Venture as
amended from time to time.

 

Other Words and Phrases

 

1.3 Words and phrases used in this Plan but which are not defined in the Plan,
but are defined in the TSX Venture Policies (and, if applicable, the NEX
Policies), will have the meaning assigned to them in the TSX Venture Policies
(and, if applicable, NEX Policies).

 

Gender

 

1.4 Words importing the masculine gender include the feminine or neuter, words
in the singular include the plural, words importing a corporate entity include
individuals, and vice versa.

 

ARTICLE 2
SHARE OPTION PLAN

 

Establishment of Share Option Plan

 

2.1 The Plan is hereby established to recognize contributions made by Service
Providers and to create an incentive for their continuing assistance to the
Company and its Affiliates.

 

Maximum Plan Shares

 

2.2 The maximum aggregate number of Plan Shares that may be reserved for
issuance under the Plan at any point in time is 10,000,000 Shares, less any
Common Shares reserved for issuance under share options granted under Share
Compensation Arrangements other than this Plan, unless this Plan is amended
pursuant to the requirements of the TSX Venture Policies (and, if applicable,
NEX Policies).

 



 

- 5 -

 

Eligibility

 

2.3 Options to purchase Common Shares may be granted hereunder to Service
Providers of the Company, or its affiliates, from time to time by the Board.
Service Providers that are not individuals will be required to undertake in
writing not to effect or permit any transfer of ownership or option of any of
its securities, or to issue more of its securities (so as to indirectly transfer
the benefits of an Option), as long as such Option remains outstanding, unless
the written permission of the TSX Venture and the Company is obtained.

 

Options Granted Under the Plan

 

2.4 All Options granted under the Plan will be evidenced by an Option Commitment
in the form attached as Schedule A, showing the number of Optioned Shares, the
term of the Option, a reference to vesting terms, if any, and the Exercise
Price.

 

2.5 Subject to specific variations approved by the Board, all terms and
conditions set out herein will be deemed to be incorporated into and form part
of an Option Commitment made hereunder.

 

Limitations on Issue

 

2.6 Subject to §2.10, the following restrictions on issuances of Options are
applicable under the Plan:

 

(a) no Service Provider can be granted an Option if that Option would result in
the total number of Options, together with all other Share Compensation
Arrangements granted to such Service Provider in the previous 12 months,
exceeding 5% of the Outstanding Shares, unless the Company has obtained
Disinterested Shareholder Approval to do so;

 

(b) the aggregate number of Options granted to all Service Providers conducting
Investor Relations Activities in any 12-month period cannot exceed 2% of the
Outstanding Shares, calculated at the time of grant, without the prior consent
of the TSX Venture (or NEX, as the case may be); and

 

(c) the aggregate number of Options granted to any one Consultant in any 12
month period cannot exceed 2% of the Outstanding Shares, calculated at the time
of grant, without the prior consent of the TSX Venture.

 

Options Not Exercised

 

2.7 In the event an Option granted under the Plan expires unexercised or is
terminated by reason of dismissal of the Optionee for cause or is otherwise
lawfully cancelled prior to exercise of the Option, the Optioned Shares that
were issuable thereunder will be returned to the Plan and will be eligible for
re-issuance.

 



 

- 6 -

 

Powers of the Board

 

2.8 The Board will be responsible for the general administration of the Plan and
the proper execution of its provisions, the interpretation of the Plan and the
determination of all questions arising hereunder. Without limiting the
generality of the foregoing, the Board has the power to

 

(a) allot Common Shares for issuance in connection with the exercise of Options;

 

(b) grant Options hereunder;

 

(c) subject to any necessary Regulatory Approval, amend, suspend, terminate or
discontinue the Plan, or revoke or alter any action taken in connection
therewith, except that no general amendment or suspension of the Plan will,
without the prior written consent of all Optionees, alter or impair any Option
previously granted under the Plan unless the alteration or impairment occurred
as a result of a change in the TSX Venture Policies or the Company’s tier
classification thereunder; and

 

(d) delegate all or such portion of its powers hereunder as it may determine to
one or more committees of the Board, either indefinitely or for such period of
time as it may specify, and thereafter each such committee may exercise the
powers and discharge the duties of the Board in respect of the Plan so delegated
to the same extent as the Board is hereby authorized so to do.

 

Amendment of the Plan by the Board of Directors

 

2.9 Subject to the requirements of the TSX Venture Policies and the prior
receipt of any necessary Regulatory Approval, the Board may in its absolute
discretion, amend or modify the Plan or any Option granted as follows:

 

(a) it may make amendments which are of a typographical, grammatical or clerical
nature only;

 

(b) it may change the vesting provisions of an Option granted hereunder, subject
to prior written approval of the TSX Venture, if applicable;

 

(c) it may change the termination provision of an Option granted hereunder which
does not entail an extension beyond the original Expiry Date of such Option;

 

(d) it may make amendments necessary as a result in changes in securities laws
applicable to the Company;

 

(e) if the Company becomes listed or quoted on a stock exchange or stock market
senior to the TSX Venture, it may make such amendments as may be required by the
policies of such senior stock exchange or stock market; and

 

(f) it may make such amendments as reduce, and do not increase, the benefits of
this Plan to Service Providers.

 



 

- 7 -

 

Amendments Requiring Disinterested Shareholder Approval

 

2.10 The Company will be required to obtain Disinterested Shareholder Approval
prior to any of the following actions becoming effective:

 

(a) the Plan, together with all of the Company’s other previous Share
Compensation Arrangements, could result at any time in:

 

(i) the aggregate number of Common Shares reserved for issuance under Options
granted to Insiders exceeding 10% of the Outstanding Shares;

 

(ii) the number of Optioned Shares issued to Insiders within a one-year period
exceeding 10% of the Outstanding Shares; or,

 

(iii) the issuance to any one Optionee, within a 12-month period, of a number of
Common Shares exceeding 5% of the Outstanding Shares; or

 

(b) any reduction in the Exercise Price of an Option previously granted to an
Insider.

 

Options Granted Under the Company’s Previous Share Option Plans

 

2.11 Any option granted pursuant to a stock option plan previously adopted by
the Board which is outstanding at the time this Plan comes into effect shall be
deemed to have been issued under this Plan and shall, as of the date this Plan
comes into effect, be governed by the terms and conditions hereof.

 

ARTICLE 3
TERMS AND CONDITIONS OF OPTIONS

 

Exercise Price

 

3.1 The Exercise Price of an Option will be set by the Board at the time such
Option is allocated under the Plan, and cannot be less than the Discounted
Market Price.

 

Term of Option

 

3.2 An Option can be exercisable for a maximum of 10 years from the Effective
Date.

 

Option Amendment

 

3.3 Subject to §2.10(b), the Exercise Price of an Option may be amended only if
at least six (6) months have elapsed since the later of the date of commencement
of the term of the Option, the date the Common Shares commenced trading on the
TSX Venture, or the date of the last amendment of the Exercise Price.

 

3.4 An Option must be outstanding for at least one year before the Company may
extend its term, subject to the limits contained in §3.2.

 



 

- 8 -

 

3.5 Any proposed amendment to the terms of an Option must be approved by the TSX
Venture prior to the exercise of such Option.

 

Vesting of Options

 

3.6 Subject to §3.7, vesting of Options shall be at the discretion of the Board
and, with respect to any particular Options granted under the Plan, in the
absence of a vesting schedule being specified at the time of grant, all such
Options shall vest immediately. Where applicable, vesting of Options will
generally be subject to:

 

(a) the Service Provider remaining employed by or continuing to provide services
to the Company or any of its Affiliates as well as, at the discretion of the
Board, achieving certain milestones which may be defined by the Board from time
to time or receiving a satisfactory performance review by the Company or any of
its Affiliates during the vesting period; or

 

(b) the Service Provider remaining as a Director of the Company or any of its
Affiliates during the vesting period.

 

Vesting of Options Granted to Consultants Conducting Investor Relations
Activities

 

3.7 Notwithstanding §3.6, Options granted to Consultants conducting Investor
Relations Activities will vest:

 

(a) over a period of not less than 12 months as to 25% on the date that is three
months from the date of grant, and a further 25% on each successive date that is
three months from the date of the previous vesting; or

 

(b) such longer vesting period as the Board may determine.

 

Effect of Take-Over Bid

 

3.8 If a Take Over Bid is made to the shareholders generally then the Company
shall immediately upon receipt of notice of the Take Over Bid, notify each
Optionee currently holding an Option of the Take Over Bid, with full particulars
thereof whereupon such Option may, notwithstanding §3.6 and §3.7 or any vesting
requirements set out in the Option Commitment, be immediately exercised in whole
or in part by the Optionee, subject to approval of the TSX Venture (or the NEX,
as the case may be) for vesting requirements imposed by the TSX Venture
Policies.

 

Acceleration of Vesting on Change of Control

 

3.9 In the event of a Change of Control occurring, Options granted and
outstanding, which are subject to vesting provisions, shall be deemed to have
immediately vested upon the occurrence of the Change of Control, except for
Options granted to Consultants conducting Investor Relations Activities.

 



 

- 9 -

 

Extension of Options Expiring During Blackout Period

 

3.10 Should the Expiry Date for an Option fall within a Blackout Period, or
within nine (9) Business Days following the expiration of a Blackout Period,
such Expiry Date shall, subject to approval of the TSX Venture (or the NEX, as
the case may be), be automatically extended without any further act or formality
to that day which is the tenth (10th) Business Day after the end of the Blackout
Period, such tenth Business Day to be considered the Expiry Date for such Option
for all purposes under the Plan. Notwithstanding §2.8, the tenth Business Day
period referred to in this §3.10 may not be extended by the Board.

 

Optionee Ceasing to be Director, Employee or Service Provider

 

3.11 Options may be exercised after the Service Provider has left his/her
employ/office or has been advised by the Company that his/her services are no
longer required or his/her service contract has expired, until the term
applicable to such Options expires, except as follows:

 

(a) in the case of the death of an Optionee, any vested Option held by him at
the date of death will become exercisable by the Optionee’s lawful personal
representatives, heirs or executors until the earlier of one year after the date
of death of such Optionee and the date of expiration of the term otherwise
applicable to such Option;

 

(b) an Option granted to any Service Provider will expire 90 days (or such other
time, not to exceed one year, as shall be determined by the Board as at the date
of grant or agreed to by the Board and the Optionee at any time prior to expiry
of the Option) after the date the Optionee ceases to be employed by or provide
services to the Company, and only to the extent that such Option was vested at
the date the Optionee ceased to be so employed by or to provide services to the
Company; and

 

(c) in the case of an Optionee being dismissed from employment or service for
cause, such Optionee’s Options, whether or not vested at the date of dismissal
will immediately terminate without right to exercise same.

 

Non Assignable

 

3.12 Subject to §3.11(a), all Options will be exercisable only by the Optionee
to whom they are granted and will not be assignable or transferable.

 

Adjustment of the Number of Optioned Shares

 

3.13 The number of Common Shares subject to an Option will be subject to
adjustment in the events and in the manner following:

 

(a) in the event of a subdivision of Common Shares as constituted on the date
hereof, at any time while an Option is in effect, into a greater number of
Common Shares, the Company will thereafter deliver at the time of purchase of
Optioned Shares hereunder, in addition to the number of Optioned Shares in
respect of which the right to purchase is then being exercised, such additional
number of Common Shares as result from the subdivision without an Optionee
making any additional payment or giving any other consideration therefor;

 



 

- 10 -

 

(b) in the event of a consolidation of the Common Shares as constituted on the
date hereof, at any time while an Option is in effect, into a lesser number of
Common Shares, the Company will thereafter deliver and an Optionee will accept,
at the time of purchase of Optioned Shares hereunder, in lieu of the number of
Optioned Shares in respect of which the right to purchase is then being
exercised, the lesser number of Common Shares as result from the consolidation;

 

(c) in the event of any change of the Common Shares as constituted on the date
hereof, at any time while an Option is in effect, the Company will thereafter
deliver at the time of purchase of Optioned Shares hereunder the number of
shares of the appropriate class resulting from the said change as an Optionee
would have been entitled to receive in respect of the number of Common Shares so
purchased had the right to purchase been exercised before such change;

 

(d) in the event of a capital reorganization, reclassification or change of
outstanding equity shares (other than a change in the par value thereof) of the
Company, a consolidation, merger or amalgamation of the Company with or into any
other company or a sale of the property of the Company as or substantially as an
entirety at any time while an Option is in effect, an Optionee will thereafter
have the right to purchase and receive, in lieu of the Optioned Shares
immediately theretofore purchasable and receivable upon the exercise of the
Option, the kind and amount of shares and other securities and property
receivable upon such capital reorganization, reclassification, change,
consolidation, merger, amalgamation or sale which the holder of a number of
Common Shares equal to the number of Optioned Shares immediately theretofore
purchasable and receivable upon the exercise of the Option would have received
as a result thereof. The subdivision or consolidation of Common Shares at any
time outstanding (whether with or without par value) will not be deemed to be a
capital reorganization or a reclassification of the capital of the Company for
the purposes of this §3.13;

 

(e) an adjustment will take effect at the time of the event giving rise to the
adjustment, and the adjustments provided for in this section are cumulative;

 

(f) the Company will not be required to issue fractional shares in satisfaction
of its obligations hereunder. Any fractional interest in a Common Share that
would, except for the provisions of this §3.13, be deliverable upon the exercise
of an Option will be cancelled and not be deliverable by the Company; and

 

(g) if any questions arise at any time with respect to the Exercise Price or
number of Optioned Shares deliverable upon exercise of an Option in any of the
events set out in this §3.13, such questions will be conclusively determined by
the Company’s auditors, or, if they decline to so act, any other firm of
Chartered Accountants, in Vancouver, British Columbia (or in the city of the
Company’s principal executive office) that the Company may designate and who
will be granted access to all appropriate records and such determination will be
binding upon the Company and all Optionees.

 



 

- 11 -



 

ARTICLE 4
commitment and exercise PROCEDURES

 

Option Commitment

 

4.1 Upon grant of an Option hereunder, an authorized officer of the Company will
deliver to the Optionee an Option Commitment detailing the terms of such Options
and upon such delivery the Optionee will be subject to the Plan and have the
right to purchase the Optioned Shares at the Exercise Price set out therein
subject to the terms and conditions hereof, including any additional
requirements contemplated with respect to the payment of required withholding
taxes on behalf of Optionees.

 

Manner of Exercise

 

4.2 An Optionee who wishes to exercise his Option may do so by delivering

 

(a) a written notice to the Company specifying the number of Optioned Shares
being acquired pursuant to the Option; and

 

(b) a certified cheque, wire transfer or bank draft payable to the Company for
the aggregate Exercise Price for the Optioned Shares being acquired, plus any
required withholding tax amount subject to §4.3.

 

Tax Withholding and Procedures

 

4.3 Notwithstanding anything else contained in this Plan, the Company may, from
time to time, implement such procedures and conditions as it determines
appropriate with respect to the withholding and remittance of taxes imposed
under applicable law, or the funding of related amounts for which liability may
arise under such applicable law. Without limiting the generality of the
foregoing, an Optionee who wishes to exercise an Option must, in addition to
following the procedures set out in§4.2 and elsewhere in this Plan, and as a
condition of exercise:

 

(a) deliver a certified cheque, wire transfer or bank draft payable to the
Company for the amount determined by the Company to be the appropriate amount on
account of such taxes or related amounts; or

 

(b) otherwise ensure, in a manner acceptable to the Company (if at all) in its
sole and unfettered discretion, that the amount will be securely funded;

 

and must in all other respects follow any related procedures and conditions
imposed by the Company.

 

Delivery of Optioned Shares and Hold Periods

 

4.4 As soon as practicable after receipt of the notice of exercise described in
§4.2 and payment in full for the Optioned Shares being acquired, the Company
will direct its transfer agent to issue to the Optionee the appropriate number
of Optioned Shares. If the Exercise Price is set below the then current market
price of the Common Shares on the TSX Venture at the time of grant, the
certificate representing the Optioned Shares or written notice in the case of
uncertificated shares will include a legend stipulating that the Optioned Shares
issued are subject to a four-month Exchange Hold Period commencing the date of
the Option Commitment.

 



 

- 12 -

 

ARTICLE 5
GENERAL

 

Employment and Services

 

5.1 Nothing contained in the Plan will confer upon or imply in favour of any
Optionee any right with respect to office, employment or provision of services
with the Company, or interfere in any way with the right of the Company to
lawfully terminate the Optionee’s office, employment or service at any time
pursuant to the arrangements pertaining to same. Participation in the Plan by an
Optionee is voluntary.

 

No Representation or Warranty

 

5.2 The Company makes no representation or warranty as to the future market
value of Common Shares issued in accordance with the provisions of the Plan or
to the effect of the Income Tax Act (Canada) or any other taxing statute
governing the Options or the Common Shares issuable thereunder or the tax
consequences to a Service Provider. Compliance with applicable securities laws
as to the disclosure and resale obligations of each Participant is the
responsibility of each Participant and not the Company.

 

Interpretation

 

5.3 The Plan will be governed and construed in accordance with the laws of the
Province of British Columbia.

 

Effective Date of Plan

 

5.4 The Plan will become effective from and after December 18, 2013, and will
remain effective provided that the Plan, or any amended version thereof,
receives Shareholder Approval as required by the TSX Venture Policies.

 

Amendment of the Plan

 

5.5 The Board reserves the right, in its absolute discretion, to at any time
amend, modify or terminate the Plan with respect to all Common Shares in respect
of Options which have not yet been granted hereunder. Any amendment to any
provision of the Plan will be subject to any necessary Regulatory Approvals
unless the effect of such amendment is intended to reduce (but not to increase)
the benefits of this Plan to Service Providers.

 

 

 

 

 

 

SCHEDULE A

 

SHARE OPTION PLAN

 

OPTION COMMITMENT

 

Notice is hereby given that, effective this ________ day of ________________,
__________ (the “Effective Date”) STELLAR BIOTECHNOLOGIES, INC. (the “Company”)
has granted to ___________________________________________ (the “Optionee”), an
Option to acquire ______________ Common Shares (“Optioned Shares”) up to 5:00
p.m. Vancouver Time on the __________ day of ____________________, __________
(the “Expiry Date”) at an Exercise Price of Cdn$____________ per share.

 

Optioned Shares are to vest immediately.

 

OR

 

Optioned Shares will vest [INSERT VESTING SCHEDULE AND TERMS]

 

The Option shall expire days after the Optionee ceases to be employed by or
provide services to the Company.

 

The grant of the Option evidenced hereby is made subject to the terms and
conditions of the Plan, which are hereby incorporated herein and form part
hereof.

 

To exercise your Option, deliver a written notice specifying the number of
Optioned Shares you wish to acquire, together with a certified cheque, wire
transfer or bank draft payable to the Company for the aggregate Exercise Price.
A certificate, or written notice in the case of uncertificated shares, for the
Optioned Shares so acquired will be issued by the transfer agent as soon as
practicable thereafter and may bear a minimum four month non-transferability
legend from the date of this Option Commitment, the text of which is as follows.
[Note: A Company may grant stock options without a hold period, provided the
exercise price of the options is set at or above the market price of the
Company’s shares. If a four month hold period is applicable, the following
legend must be placed on the certificate or the written notice in the case of
uncertificated shares.]

 

"WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL 12:00 A.M. (MIDNIGHT) ON [insert
date 4 months from the date of grant]”.

 

The Company and the Optionee represent that the Optionee under the terms and
conditions of the Plan is a bona fide Service Provider (as defined in the Plan),
entitled to receive Options under TSX Venture Policies.

 



 

- 2 -

 

The Optionee also acknowledges and consents to the collection and use of
Personal Information (as defined in the Policies of the TSX Venture Exchange) by
both the Company and the TSX Venture (or the NEX, as the case may be) as more
particularly set out in the Acknowledgement - Personal Information in use by the
TSX Venture (or the NEX, as the case may be) on the date of this Option
Commitment.

 

STELLAR BIOTECHNOLOGIES, INC.

 

 



STELLAR BIOTECHNOLOGIES, INC.   Authorized Signatory   [insert name of optionee]
  Signature of Optionee  



 

 



 

 